DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/27/2021. claims 1, 4, 7-9,14, and 15 have been amended. Claims 3, 6, 10-13, and 20 have been cancelled. Therefore, claims 1, 2, 4, 5, 7-9, 14-19, and 21 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “CO2 measurement module” in claim 15, line 8 which will be interpreted as corresponding to the physiological parameter sensing device containing CO2 sensor disclosed in Paragraph [0033] and Fig. 2 of applicant’s originally filed specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 14-19, and 21 are are rejected under 35 U.S.C. 103 as being unpatentable over Havardsholm (US PG Pub 20070270724) in view of Loser (US PG Pub 20150328417), and in view of Nilsson (US PG Pub 20140180180).
In regard to Claim 1, Havardsholm discloses an automatic chest compression device (Abstract discloses controlling the device in a predetermined manner and Paragraph [0007] refers specifically to the art of automatic chest compression) comprising: a chest compression member (Fig. 1, compression member 3 as disclosed in Paragraph [0020]); and a control module (Fig. 1, servo controller 4) configured to: generate instructions to cause the chest compression member to administer chest compressions (Paragraph [0070] discloses pulse patterns, e.g. instructions, provided to the device and Paragraph [0029] discloses receiving feedback signals from the patient to further inform operation of the device), each of the chest compressions having a plurality of chest compression parameters (Paragraph [0010] discloses the motor controlling compression parameters. Annotated Figure 5B shows parameters such as the time 36 between compression 34 and decompression 35, compression depth, and both the speed and duration of compression and decompression); and receive patient physiological data (Paragraph [0020] discloses patient feedback signal 6 in Fig. 1 and Paragraph [0029] discloses using patient data as feedback), alter a first chest compression and alter a second chest compression (Paragraph [0010] discloses the motor controlling compression parameters generally. Paragraphs [0072] and [0073] more specifically discloses altering durations of compressions and decompressions and the time between the two, which results in a frequency/pattern of compression).

    PNG
    media_image1.png
    310
    636
    media_image1.png
    Greyscale

Annotated Figure 5B: Harvardsholm
Havardsholm does not disclose receive a first carbon dioxide (C02) measurement; alter a first chest compression parameter when first C02 measurement is below a first threshold; receive a second C02 measurement after the first chest compression parameter has been altered; and alter a third chest compression parameter when the second C02 measurement is below a third threshold.
However, Loser teaches a system for coordinating ventilations and chest compressions (Paragraph [0016]) which receive a first carbon dioxide (C02) measurement; increase a first chest compression parameter when first C02 measurement (Paragraph [0033] discloses data including C02 content of exhaled air and Paragraph [0034] discloses oxygen saturation of the blood); alter a first chest compression parameter (Paragraph [0207] discloses sending first message 701 to a user that compressions are being performed insufficiently and then goes on to disclose a message 702 is sent to confirm compressions are being performed sufficiently. The first message prompted an alteration in chest compressions. Paragraph [0219] discloses parameters such as timing and applied pressure) when the first C02 measurement data below a first threshold (Paragraph [0203] discloses in phase 1002, if C02 concentration 602 of the breathed gas is below a first threshold value 660 it is evaluated as an indicator that cardiac massage is not performed sufficiently. Paragraph [0219] discloses this case occurs when the timing between compressions and/or applied pressure are performed incorrectly and does not have sufficient pressure or the time intervals between the individual administrations of the pressure massage on the chest are too long which prompts alterations in chest compressions via message 701; this means an indication of increased pressure or frequency is required); receive a third C02 measurement after the third chest compression parameter has been administered (Paragraph [0207] discloses and Fig. 4 shows process 600 is a continuously repeating sequence and will continue to collect patient data to determine if a threshold is reached); and alter a third chest compression parameter when the second C02 measurement is below a third threshold (Thus, when a second set of patient data that includes C02 measurement data is determined to indicate insufficient chest compressions Paragraphs [0203] and [0207] disclose prompting the user to alter chest compressions until they are acceptable again; in this case, the “third threshold” is just a different iteration of the cycle of determining the chest compression for feedback once again relative to patient’s CO2 measurement).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the chest compression device disclosed by Havardsholm (the operation of which is readily modifiable with patient feedback data as disclosed in Paragraph [0029]) with the ventilation and C02 monitoring system to incorporate feedback system of the CO2 monitoring to instruct changes to the compression parameter taught by Loser (a system which is taught to be able to interface with automatic compression devices in Paragraph [0225]) in order to increase the efficiency of both ventilation and cardiac massage (Loser; Paragraph [0135]). 
Havardsholm as modified by Loser disclose the device of claim 1, further disclosing wherein the control module is further configured to alter the one or more chest compression parameters for one or both of the chest compressions (Havardsholm discloses in Paragraph [0010] a controller configured to alter parameters of the chest compressions).
Havardsholm as modified by Loser does not disclose wherein the control module is further configured to administer active decompressions.
However, Nilsson teaches a CPR device wherein the control module (paragraph [0020]  controller that can control the movement of the piston) is further configured to administer active decompressions (Paragraph [0026] and [0036] discloses a reference position for which the depth of CPR compressions and the height of CPR decompressions can be measured; Paragraph [0022] discloses a suction cup for activated decompressions).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compression member disclosed by Havardsholm as modified by Loser with the suction cup as taught by Nilsson in order to provide active decompression which improves circulation during CPR by improving the venous return flow of blood back to the heart for improved cardiac output (para. 0036).
	Havardsholm as modified by Loser discloses administering active decompressions (Paragraph [0010] discloses the motor controlling compression parameters which includes active decompression which is performed with each stroke anyways), but does not specify that the active decompression is performed when the second CO2 measurement is specifically below a second threshold. However, since Loser teaches an feedback system that regularly monitors CO2, one of ordinary skill in the art before the effective filing date of the would have found it obvious to have modified the control module to administer active decompression specifically after a CO2 measurement being below a second threshold (that is a second CO2 measurement that is regularly performed as modified by Loser) in order to assist in effective oxygenation of the blood of the patient.
Havardsholm as modified by Loser would also receive a third CO2 measurement after the active decompression have been administered (since the CO2 monitor will continue to provide feedback on CPR performance -- as incorporated into Havardsholm by Loser) and alter a third chest parameter when the third CO2 measurement is below a third threshold (Thus, when a second set of patient data that includes C02 measurement data is determined to indicate insufficient chest compressions Paragraphs [0203] and [0207] disclose prompting the user to alter chest compressions until they are acceptable again; in this case, the “second threshold” is just a different iteration of the cycle of determining the chest compression for feedback once again relative to patient’s CO2 measurement).

In regard to Claim 2, Havardsholm as modified by Loser disclose the device of claim 1, further disclosing wherein the one or more chest compression parameters include one or both of depth or rate of the administered chest compressions (Havardsholm; Paragraph [0010] discloses include additional parameters such as depth and frequency, e.g. rate).
In regard to Claim 4, Havardsholm as modified by Loser and Nilsson disclose the device of claim 3, further disclosing wherein the chest compression parameters further include a height of the active decompression (Nilsson discloses in Paragraph [0045] changing compression and decompression waveform, amount of force used to extend and retract the piston; force determines height of the decompression, see paragraph [0035]).
In regard to Claim 5, Havardsholm as modified by Loser disclose the device of claim 1, further disclosing wherein the control module is further configured to generate the instructions to cause the chest compression member to administer the chest compressions according to a treatment profile (Havardsholm; Paragraph [0054] discloses downloading a drive profile to control the motor)
In regard to Claim 7, Havardsholm as modified by Loser discloses the device of claim 1, further disclosing wherein the CO2 measurement data includes end tidal CO2 (Loser; Paragraph [0132] and the following table discloses collecting end tidal CO2).

In regard to Claim 8, Havardsholm discloses an automatic chest compression device (Abstract discloses controlling the device in a predetermined manner and Paragraph [0007] refers specifically to the art of automatic chest compression) comprising: a chest compression member configured to administer chest compressions (Fig. 1, compression member 3 for performing compressions as disclosed in Paragraph [0020]), the chest compressions having one or more chest compression parameters (Paragraph [0010] discloses the motor controlling compression parameters. Annotated Figure 5B shows parameters such as the time 36 between compression 34 and decompression 35, compression depth, and both the speed and duration of compression and decompression); a control module (Fig. 1, servo controller 4) configured to: generate instructions to cause the chest compression member to administer chest compressions according to the treatment profile (Paragraph [0070] discloses pulse patterns, e.g. instructions, provided to the device and Paragraph [0054] discloses downloading a profile to control the motor),
Havardsholm does not disclose identifying a first threshold corresponding a first chest compression parameter of the chest compression and second threshold corresponding to a second chest compression parameter of the chest compression; receiving a first physiological parameter from the patient; determine that the first physiological parameter is below the first threshold, based on the determination that the first physiological parameter is below the first threshold, alter the first chest compression parameter; receive a second physiological parameter from the patient after the first chest compression parameter has been altered; determine that the second patient physiological parameter is below the second threshold; and based on the determination that the second physiological parameter is below the second threshold, generate instructions to cause the chest compression member to administer chest compressions.
However, Loser teaches a system for coordinating ventilations and chest compressions (Paragraph [0016) comprising: identifying one or more thresholds (Paragraph [0203] discloses thresholds of C02 concentrations) corresponding the one or more chest compression parameters of the administered chest compressions (Paragraph [0219] discloses compression parameters such as timing or pressure being adjusted corresponding to CO2 measurement being below thresholds); receiving a first physiological parameter from the patient(Paragraph [0169] discloses CO2 measuring module in the form of a combination capnometer/oximeter. Paragraph [0033] discloses data including C02 content of exhaled air, the first physiological parameter); determine that the received first patient physiological parameter is below the first threshold (Paragraph [0203] discloses in phase 1002, if C02 concentration 602 of the breathed gas is below a first threshold value 650 it is evaluated as an indicator that cardiac massage is not performed sufficiently); based on the determination that the first physiological parameter is below the first threshold, increase the first chest compression parameter (Paragraph [0219] discloses this case occurs when the timing between compressions and/or applied pressure are performed incorrectly and does not have sufficient pressure or the time intervals between the individual administrations of the pressure massage on the chest are too long which prompts alterations in chest compressions via message 701; this means an indication of increased pressure or frequency is required); receive a second physiological parameter from the patient after the first chest compression parameter has been increased (Paragraph [0207] discloses and Fig. 4 shows process 600 is a continuously repeating sequence and will continue to collect patient data to determine if a threshold is reached. Thus the newly collected C02 measurement is the second patient physiological data); determine that the second patient physiological parameter is below the second threshold (Fig. 3, if the second patient physiological data is below first threshold 650, it is also necessarily below second threshold 660); and based on the determination that the second physiological parameter is below the second threshold, increase the second chest compression parameter (Paragraph [0219] discloses being below the first threshold occurs (and being below the first threshold means you are below the second threshold too) when the timing between compressions and/or applied pressure are performed incorrectly which prompts alterations in chest compressions via message 701; this means an indication of increased pressure or frequency is required).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the chest compression device disclosed by Havardsholm (the operation of which is readily modifiable with patient feedback data as disclosed in Paragraph [0029]) with the ventilation and C02 monitoring system to incorporate feedback system of the CO2 monitoring to instruct changes to the compression parameter taught by Loser (a system which is taught to be able to interface with automatic compression devices in Paragraph [0225]) in order to increase the efficiency of both ventilation and cardiac massage (Loser; Paragraph [0135])
Havardsholm as modified by Loser does not disclose wherein the control module is further configured to administer active decompressions
However, Nilsson teaches a CPR device wherein the control module (paragraph [0020]  controller that can control the movement of the piston) is further configured to administer active decompressions (Paragraph [0026] and [0036] discloses a reference position for which the depth of CPR compressions and the height of CPR decompressions can be measured; Paragraph [0022] discloses a suction cup for activated decompressions).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compression member disclosed by Havardsholm as modified by Loser with the suction cup as taught by Nilsson in order to provide active decompression which improves circulation during CPR by improving the venous return flow of blood back to the heart for improved cardiac output (para. 0036).
	Havardsholm as modified by Loser discloses administering active decompressions (Paragraph [0010] discloses the motor controlling compression parameters which includes active decompression which is performed with each stroke anyways), but does not specify that the administering chest decompressions when the second physiological parameter is specifically below a second threshold. However, since Loser teaches an feedback system that regularly monitors CO2, one of ordinary skill in the art before the effective filing date of the would have found it obvious to have modified the control module to administer active decompression specifically after a CO2 measurement being below a second threshold (that is a second CO2 measurement that is regularly performed as modified by Loser) in order to assist in effective oxygenation of the blood of the patient.

In regard to Claim 9, Havardsholm as modified by Loser and Nilsson discloses the device of claim 8, further disclosing wherein the received first physiological parameter relates to multiple patient physiological parameters (Loser discloses additional physiological data including pulse in Paragraphs [0101] and [0105] and various other respiratory parameters in Paragraph [0132] and the table following).
In regard to Claim 14, Havardsholm as modified by Loser and Nilsson discloses the device of claim 13, wherein in response to the first physiological parameters being above the first thresholds (using Fig. 5e as a visual reference – see C02 concentration 620 being above both first threshold 650 and second threshold 660), the control module being further configured to decrease at least one of the chest compression parameters (Paragraph [0207] refers to an example fourth phase 1004 wherein the C02 concentration is above the first threshold and the second threshold which indicates the patient is independently supplying their organs with sufficient oxygen and thus the cardiac massage is not necessary and can be de-escalated. This is best shown in Fig. 5e wherein threshold 660 is exceeded and thus cardiac massage 615 ceases at time T4).

In regard to Claim 15, Havardsholm discloses a chest compression administration system (Abstract discloses controlling the device in a predetermined manner and Paragraph [0007] refers specifically to the art of automatic chest compression) comprising: a chest compression machine (Fig. 1, Paragraph [0020] discloses a device comprising a motor 1, transmission mechanism 2) having a chest compression member (Fig. 1, Paragraph [0020] the device further comprises compression element 3) and a control module (Fig. 1, servo controller 4) configured to cause the chest compression member to administer chest compressions (Paragraph [0070] discloses compression patterns), each of the chest compressions having chest compression parameters (Paragraph [0010] discloses the motor controlling compression parameters. Annotated Figure 5B shows parameters such as the time 36 between compression 34 and decompression 35, compression depth, and both the speed and duration of compression and decompression); one or more patient physiological parameter sensing devices electrically coupled to the chest compression machine (Paragraph [0020] discloses patient feedback signal 6 in Fig. 1 and Paragraph [0029] discloses using patient data as feedback), 
Havardsholm does not disclose the one or more patient physiological parameter sensing devices including a C02 measurement module; the control module of the chest compression machine configured to: receive a first patient physiological parameter from the one or more patient physiological parameter sensing devices; evaluate whether the first patient physiological parameter is below a first threshold; if the received first patient physiological parameter is below the first threshold, escalate a first chest compression parameter; if the received first patient physiological parameter is above the first threshold, de-escalate the first chest compression parameter; receive a second patient physiological parameter from the one or more patient physiological parameter sensing devices; and escalate a second chest compression parameter when the received second patient physiological parameter is below a second threshold.
However, Loser teaches a system for coordinating ventilations and chest compressions (Paragraph [0016]) comprising: the one or more patient physiological parameter sensing devices including a C02 measurement module (Paragraph [0169] discloses CO2 measuring module in the form of a combination capnometer/oximeter which measures both CO2 concentration and oxygen concentration); the control module of the chest compression machine configured to: receive a first patient physiological parameter from the one or more patient physiological parameter sensing devices (Paragraph [0033] discloses a control unit receiving the first parameter, CO2 content); evaluate whether the first physiological parameter is below a threshold (Paragraph [0203] discloses in phase 1002, if C02 concentration 602 of the breathed gas is below a first threshold value 650 it is evaluated as an indicator that cardiac massage is not performed sufficiently. Also refer to Fig. 5d wherein concentration 620 falls below threshold 650); if the received first patient physiological parameter is below the first threshold, escalate a first chest compression parameter (Paragraph [0219] discloses this case occurs when the timing between compressions and/or applied pressure are performed incorrectly and does not have sufficient pressure or the time intervals between the individual administrations of the pressure massage on the chest are too long which prompts alterations in chest compressions via message 701; this means an indication of increased pressure or frequency is required); if the received first patient physiological parameter is above the first threshold, de-escalate the first chest compression parameter (Using Fig. 5e as a visual reference – see C02 concentration 620 being above both first threshold 650 and second threshold 660. Paragraph [0207] refers to an example fourth phase 1004 wherein the C02 concentration is above the first threshold and the second threshold which indicates the patient is independently supplying their organs with sufficient oxygen and thus the cardiac massage is not necessary and can be de-escalated. This is best shown in Fig. 5e wherein threshold 660 is exceeded and thus cardiac massage 615 ceases at time T4), receive a second patient physiological parameter from the one or more patient physiological parameter sensing devices (Paragraph [0169] discloses the combination oximeter/capnometer also provides the second parameter, oxygen concentration); and escalate a second chest compression parameter when the received second patient physiological data exceeds a second threshold (Paragraph [0203] discloses describes the concentration ranges in Fig. 3 to be used in the process described in [0207]. It is followed by Paragraph [0204] which states oxygen may be used besides CO2 concentrations. This teaches using oxygen concentration thresholds in a similar way as previously described above for CO2 concentration thresholds wherein cardiac massage is altered. Paragraph [0113] and [0116] disclose the associate first and second thresholds).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the chest compression device disclosed by Havardsholm (the operation of which is readily modifiable with patient feedback data as disclosed in Paragraph [0029]) with the ventilation and CO2/O2 monitoring system to incorporate feedback system to instruct changes to the compression parameter based on the CO2/O2 monitoring system.taught by Loser (a system which is taught to be able to interface with automatic compression devices in Paragraph [0225]) in order to increase the efficiency of both ventilation and cardiac massage (Loser; Paragraph [0135]).
Havardsholm as modified by Loser discloses wherein the control module is configured to alter the one or more chest compression parameters the chest compressions (Havardsholm discloses in Paragraph [0010] a controller configured to alter parameters of the chest compressions).
Havardsholm as modified by Loser does not disclose wherein the control module is further configured to administer active decompressions
However, Nilsson teaches a CPR device wherein the control module (paragraph [0020]  controller that can control the movement of the piston) is further configured to administer active decompressions (Paragraph [0026] and [0036] discloses a reference position for which the depth of CPR compressions and the height of CPR decompressions can be measured; Paragraph [0022] discloses a suction cup for activated decompressions).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compression member disclosed by Havardsholm as modified by Loser with the suction cup as taught by Nilsson in order to provide active decompression which improves circulation during CPR by improving the venous return flow of blood back to the heart for improved cardiac output (para. 0036).
Havardsholm as modified by Loser discloses administering active decompressions (Paragraph [0010] discloses the motor controlling compression parameters which includes active decompression which is performed with each stroke anyways), but does not specify that the first chest decompression is escalated  when the second CO2 measurement is specifically below a second threshold. However, since Loser teaches an feedback system that regularly monitors CO2, one of ordinary skill in the art before the effective filing date of the would have found it obvious to have modified the control module to administer active decompression specifically after a CO2 measurement being below a second threshold (that is a second CO2 measurement that is regularly performed as modified by Loser) in order to assist in effective oxygenation of the blood of the patient.


In regard to Claim 16, Havardsholm as modified by Loser and Nilsson discloses the system according to claim 15, wherein the chest compression machine and the one or more patient physiological parameter sensing devices are wirelessly coupled (Loser; Fig. 7a & Paragraph [0225] discloses the compression machine 1500 integrated together with sensor and data interface 30. Paragraph [0169] discloses the data interface is either wired (integrated) or telemetric (wireless)).
In regard to Claim 17, Havardsholm as modified by Loser and Nilsson discloses the system of claim 15, further disclosing wherein at least one of the one or more patient physiological parameter sensing devices is integrated with the chest compression machine (Loser; Fig. 7a & Paragraph [0225] discloses the compression machine 1500 integrated together with sensor and data interface 30. Paragraph [0169] discloses the data interface is either wired (integrated) or telemetric (wireless)). 
In regard to Claim 18, Havardsholm as modified by Loser and Nilsson discloses the system of claim 15, wherein at least one of the one or more patient physiological parameter sensing devices is integrated with a medical device (Loser; Fig. 7a & Paragraph [0225] discloses sensor and data interface 30 is integrated with ventilator 1, a medical device).
In regard to Claim 19, Havardsholm as modified by Loser and Nilsson discloses the system of claim 18, wherein the medical device includes one or a combination of an external defibrillator, a ventilator, or a patient monitor (Loser; Fig. 7a & Paragraph [0225] disclose ventilator 1). 
In regard to Claim 21, Havardsholm as modified by Loser and Nilsson discloses the system of claim 15, wherein the chest compression parameters include one or more of a depth administered chest compression, addition of active decompression, increase in the height of the active decompression, and a change in the rate of administered chest compressions, or active decompression (Havardsholm; Paragraph [0010] discloses include additional parameters such as depth and frequency, e.g. rate).

Response to Arguments
Applicant's arguments filed3/21/2022 have been fully considered but they are not persuasive. Applicant argues that Nilsson does not teach or suggest adding active decompression to the protocol. However, since Loser teaches an feedback system that regularly monitors CO2, one of ordinary skill in the art before the effective filing date of the would have found it obvious to have modified the control module to administer active decompression specifically after a CO2 measurement being below a second threshold (that is a second CO2 measurement that is regularly performed as modified by Loser) in order to assist in effective oxygenation of the blood of the patient. Therefore, the rejection to claims 1, 8, and 15 still stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619